PER CURIAM.
Petitioner was previously sanctioned by a panel of judges of this court which included a prohibition against any future pro se pleadings concerning Bay County Circuit Court case number 92-0266. Petitioner was warned that any violation of the sanction order could result in referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.
This pro se petition seeks belated appeal of a circuit court order which de*152nied a petition for writ of habeas corpus concerning Bay County Circuit Court case number 92-0266. Because this pro se filing is a violation of this court’s prior sanction order, the petition seeking belated appeal is stricken as unauthorized.
Based on this court’s prior sanction order, petitioner was directed to show cause why further sanctions should not be imposed. See State v. Spencer, 751 So.2d 47, 48 (Fla.1999) (recognizing the potential for abuse of the right to pro se access to the courts but declaring “it is important for courts to first provide notice and an opportunity to respond before preventing that litigant from bringing further attacks on his or her conviction and sentence”); Butler v. State, 953 So.2d 12, 13 (Fla. 5th DCA 2007) (requiring a Spencer order before barring either future pro se pleadings or imposing other sanctions). Petitioner’s response to the show cause order does not provide a legal basis to prohibit the imposition of sanctions.
As such, because petitioner’s continued pro se filings have become an abuse of the legal process, we hold that he is barred from any future pro se filings in this court. The Clerk of the Court is directed not to accept any future filings from Michael Charles DeSue unless they are filed by a member in good standing with The Florida Bar. In addition, a certified copy of this opinion shall be provided to the Florida Department of Corrections to be forwarded to the appropriate institution or facility for disciplinary procedures pursuant to the rules of the department as provided in section 944.279, Florida Statutes.
WOLF, CLARK, and MARSTILLER, JJ., concur.